Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  November 08, 2017

The Court of Appeals hereby passes the following order:

A18A0293. GARY LIPSEY v. THE STATE.

      This case was docketed by this Court on September 13, 2017, and appellant’s
brief and enumeration of errors were due on or before October 3, 2017. On October
23, 2017, appellant had still not filed a brief and enumeration of errors, and this Court
entered an order directing appellant to file a brief and enumeration of errors no later
than November 2, 2017. On November 1, 2017, appellant filed a motion to extend the
time for filing, which motion this Court denied on November 2, 2017. Appellant then
failed to file a brief and enumeration of errors on or before November 2, 2017.
      Accordingly, this appeal is hereby DISMISSED as abandoned pursuant to
Court of Appeals Rules 13, 22, and 23.



                                         Court of Appeals of the State of Georgia
                                                 C l e r k ’ s                O f f i c e ,
                                         Atlanta,____________________
                                                   11/08/2017
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                               , Clerk.